Wright, J.,
concurring in part and dissenting in part. I agree that appellee is entitled to a writ of mandamus compelling the return of his motorcycle. However, I cannot join the majority’s affirmance of the other relief granted by the court below. Accordingly, I respectfully dissent.
The court of appeals below directed the municipal court to order the city to return the motorcycle and “to provide the relator with any certification which may be necessary to obtain proper licensure for the vehicle.” In affirming on this issue, the majority concludes that requiring the city to provide certification to obtain proper licensure for the motorcycle is “part and parcel of the mandamus order in order that it be carried out completely.” Since there is absolutely no support for this conclusion, I disagree.
As the majority correctly states, a writ of mandamus will issue only where the relator has a clear legal right to the relief requested, the respondent has a clear legal duty to provide the requested relief, and the relator has no plain and adequate remedy at law. State, ex rel. Ney, v. Niehaus (1987), 33 Ohio St. 3d 118, 515 N.E. 2d 914. Requiring certification here fails to meet all three of these prerequisites.
First, appellee has failed to establish a legal right to this relief. In fact, his complaint in mandamus did not seek any relief of this nature. It is axiomatic that “[a] relator in mandamus must plead, and prove the ex*160istence of all requisite facts.” (Emphasis added.) State, ex rel. Spirko, v. Court of Appeals (1986), 27 Ohio St. 3d 13, 15, 27 OBR 432, 434, 501 N.E. 2d 625, 627. Appellee did not plead nor has he proven a right to this relief.
Second, there is absolutely no basis for concluding that the city of Euclid has a clear legal duty to provide certification of this motorcycle. No such duty is alleged in appellee’s complaint, and the record is devoid of any testimony or evidence even suggesting that such a duty exists. I simply fail to see how the city’s duty to return the motorcycle necessarily includes the duty to provide certification.
Finally, there is no evidence that, with regard to licensure, appellee did not have an adequate remedy at law. Presumably there are established procedures one must follow to certify and license a “homemade” motorcycle. Should appellee choose to avail himself of these procedures, or if he has already done so, he can “prevent the same type of unlawful seizure * * * from taking place in the future.”
In short, the majority here grants relief that was not requested, is not necessary to effectuate the relief that was requested, and is not supported by law or fact. Accordingly, I must dissent in part from today’s ruling.
Moyer, C.J., and H. Brown, J., concur in the foregoing opinion.